FILED
                             NOT FOR PUBLICATION
                                                                                DEC 18 2017
                    UNITED STATES COURT OF APPEALS                          MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JAVIER LOPEZ-GONZALEZ,                             No.    14-72810

              Petitioner,                          Agency No. A072-912-895

 v.
                                                   MEMORANDUM*
JEFFERSON B. SESSIONS III,
Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted November 14, 2017**
                                Pasadena, California

Before:      KOZINSKI, HAWKINS and PARKER,*** Circuit Judges.

      A successful Convention Against Torture (“CAT”) “applicant must show

both a greater than 50 percent likelihood that he will be tortured . . . and that a

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Barrington D. Parker, Jr., United States Circuit Judge
for the U.S. Court of Appeals for the Second Circuit, sitting by designation.
                                                                                 page 2

public official would . . . acquiesce in that torture.” Madrigal v. Holder, 716 F.3d

499, 508 (9th Cir. 2013) (citations omitted). An applicant’s testimony, “if credible,

may be sufficient to sustain the burden of proof without corroboration.” 8 C.F.R §

208.16(c)(2).

      The IJ found that Lopez-Gonzalez’s testimony about his kidnapping was

credible. He testified that his abductors tortured him and questioned him about

“which cartel that [h]e belong[ed] to.” He also testified that his captors threatened

to kill him if they saw him again. The IJ thus erred in holding that Lopez-

Gonzalez would not likely be tortured again because past torture is “the principal

factor on which we rely when an applicant who has previously been tortured seeks

[CAT] relief[.]” Nuru v. Gonzales, 404 F.3d 1207, 1218 (9th Cir. 2005). In light

of our recent holding that many Mexican “police officers are involved in

kidnapping . . . or acting directly on behalf of[] organized crime and drug

traffickers,” Madrigal, 716 F.3d at 507 (quotation marks omitted), Lopez-

Gonzalez has sufficiently “show[n] that public officials demonstrate[d] ‘willful

blindness’ to [his] torture[.]” Zheng v. Ashcroft, 332 F.3d 1186, 1196 (9th Cir.

2003). Willful blindness satisfies the CAT requirement of government

acquiescence. Id.
           page 3

GRANTED.